DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on April 11, 2022 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 of U.S. Patent No. 11,299,429 (herein US 429). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 1, US 429 claim 12 recites:
Instant Application Claim 1 Language
US 429 corresponding claim
a method of making an EC device comprising providing a light transmissive first substrate
Claim 12
providing a precursor mixture comprising at least one lithium salt and transition metal oxide nanostructures in a solvent on the first substrate 
Claim 12
annealing the precursor mixture to form a working electrode on the first substrate
Claim 12
providing a light transmissive second substrate
Claim 12
forming a counter electrode on the second substrate 
Claim 12
forming a solid state electrolyte including a polymer material between the counter electrode and the working electrode
Claim 12


   	As to claims 2-11, US 429 claims 13-14 recite substantially similar subject matter.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US 2016/0139475 - Garcia; cited by Applicant) in view of Zhu et al. (US 2018/0006306 - Zhu).
	As to claim 1, Garcia teaches a method of making an electrochromic (EC) device comprising a light transmissive first substrate (Garcia Fig. 1A - 110), providing a lithium and metal oxide doped working electrode on the first substrate (Garcia Fig. 1A - 104, 112; para. [0020] [0023], [0024]), providing a light transmissive second substrate (Garcia Fig. 1A - 110, 102b), forming a counter electrode on the second substrate (Garcia Fig. 1A - 108), forming a solid state electrolyte including a polymer material between the counter electrode and the working electrode (Garcia Fig. 1A - 106; para. [0029]). 
	Garcia does not specify the providing a precursor mixture of a lithium salt and the transition metal oxide in a solvent and annealing the precursor.
	In the same field of endeavor Zhu teaches methods of making electrodes having a precursor mixture of lithium salt and transition metal oxide in a solvent and annealing the precursor to form an electrode (Zhu para. [0002], [0027], [0038], [0041], [0044], [0045]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a precursor mixture and annealing of lithium salt and metal oxide since, as taught by Zhu, such methods are well known in the art for forming transition-metal LiRAP materials for electrodes which can provide better machinability, lower cost, and decreased inflammability (Zhu para. [0039]).

Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia and Zhu as applied to claim 1 above, and further in view of Gillaspie et al. (US 2011/0151283 - Gillaspie).
	As to claim 2, Garcia in view of Zhu teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Zhu further teaches the at least one lithium salt comprises an oxygen-containing lithium salt and a halogen salt of lithium (Zhu para. [0044] - LiOH, LiBr), but doesn’t specify the transition metal oxide nanostructure comprises tungsten oxide.
	In the same field of endeavor Gillaspie teaches providing lithium salt and tungsten oxide electrodes for EC devices (Gillaspie Fig. 1 - 12, 40, 42; para. [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide tungsten metal oxide nanostructures since, as taught by Gillaspie, such materials are well known in the art for providing improvements in photopic transmittance ratio and service lifetime (Gillaspie para. [0008]).
	As to claim 3, Garcia in view of Zhu and Gillaspie teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Zhu further teaches LiOH and LiBr (Zhu para. [0044]).
	As to claim 4, Garcia in view of Zhu and Gillaspie teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Zhu further teaches LiNO3, LiI (Zhu para. [0049]).
	As to claim 5, Garcia in view of Zhu and Gillaspie teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Zhu further teaches the at least one lithium salt comprises an oxygen-containing lithium salt (Zhu para. [0044] - LiOH), but doesn’t specify the transition metal oxide nanostructure comprises tungsten oxide.
	In the same field of endeavor Gillaspie teaches providing lithium salt and tungsten oxide electrodes for EC devices (Gillaspie Fig. 1 - 12, 40, 42; para. [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide tungsten metal oxide nanostructures since, as taught by Gillaspie, such materials are well known in the art for providing improvements in photopic transmittance ratio and service lifetime (Gillaspie para. [0008]).
	As to claim 6, Garcia in view of Zhu and Gillaspie teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Zhu further teaches LiOH (Zhu para. [0044]).
	As to claim 7, Garcia in view of Zhu and Gillaspie teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Zhu further teaches LiNO3(Zhu para. [0049]).
	As to claim 8, Garcia in view of Zhu teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Zhu further teaches the at least one lithium salt comprises a halogen salt of lithium (Zhu para. [0044], [0049] - LiBr, LiI, LiCl), but doesn’t specify the transition metal oxide nanostructure comprises tungsten oxide.
	In the same field of endeavor Gillaspie teaches providing lithium salt and tungsten oxide electrodes for EC devices (Gillaspie Fig. 1 - 12, 40, 42; para. [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide tungsten metal oxide nanostructures since, as taught by Gillaspie, such materials are well known in the art for providing improvements in photopic transmittance ratio and service lifetime (Gillaspie para. [0008]).
	As to claim 9, Garcia in view of Zhu and Gillaspie teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Zhu further teaches LiBr, LiI, LiCl, (Zhu para. [0044], [0049]). 
	As to claim 10, Garcia in view of Zhu and Gillaspie teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Zhu further teaches LiI (Zhu para. [0049]). 
	As to claim 11, Garcia in view of Zhu teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the transition metal oxide nanostructure comprises tungsten oxide.
	In the same field of endeavor Gillaspie teaches providing lithium salt and tungsten oxide electrodes for EC devices (Gillaspie Fig. 1 - 12, 40, 42; para. [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide tungsten metal oxide nanostructures since, as taught by Gillaspie, such materials are well known in the art for providing improvements in photopic transmittance ratio and service lifetime (Gillaspie para. [0008]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 20, 2022